Exhibit 10.1

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION

AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
(“Agreement”), by and between Ryerson Holding Corporation (the “Corporation” or
“Ryerson”) and Edward J. Lehner (the “Executive”), is entered into this 1st day
of June, 2015.

The Corporation desires to appoint the Executive to the position of President
and Chief Executive Officer in accordance with the terms of the Letter
Agreement, dated May 7, 2015, by and between Ryerson and the Executive (the
“Letter Agreement”), reporting to the Corporation’s Board of Directors, and the
Executive desires to accept such appointment. In that employment, the Executive
will be entrusted with knowledge of the Corporation’s business and operational
methods. The Corporation wishes to protect its business and operational methods
through the restrictions and covenants specified herein. The Executive
recognizes that the Corporation’s business and operational methods require
protection, and the Executive is willing to protect the Corporation’s business
and operational methods through the restrictions and covenants specified herein.

NOW, THEREFORE, the Executive and the Corporation hereby agree as follows.

 

  1. Position and Duties. Subject to the terms and conditions of this Agreement,
the Executive’s position, duties and terms of employment shall be as set forth
in the Letter Agreement. The Executive shall perform all assigned duties to the
best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

  2. Compensation and Benefits. Subject to the terms and conditions of this
Agreement, while the Executive is employed by the Corporation, the Executive
shall be compensated and provided certain benefits for services as described in
the Letter Agreement.

 

  3. Rights and Payments Upon Termination. The Executive’s right to benefits and
payments, if any, for periods after the date the Executive’s employment with the
Corporation terminates for any reason (the “Termination Date”) shall be
determined in accordance with this Paragraph 3:

 

  (A) Termination by the Corporation for Reasons Other Than Cause; Termination
by the Executive for Good Reason. If the Corporation terminates the Executive’s
employment for reasons other than Cause or as a result of termination by the
Executive for Good Reason, then for the period (the “Benefit Period”) commencing
on the Executive’s Termination Date and ending on the earliest of:

 

-1-



--------------------------------------------------------------------------------

  (i) the eighteenth month after the Termination Date;

 

  (ii) the date the Executive violates or initiates any legal challenge to the
provisions of Paragraphs 4, 5 or 6 of this Agreement; or

 

  (iii) the date of the Executive’s death or the date the Executive is
determined to be eligible for benefits under the Corporation’s Long Term
Disability Plan;

the Executive shall continue to receive from the Corporation a lump sum or
periodic payments, in accordance with the Corporation’s regular payroll
schedule, based on his Annual Base Salary, and certain other benefits in effect
as of the Termination Date; provided, however that to the extent that any such
periodic payments would exceed the separation pay exemption pursuant to United
States Treasury (“Treasury”) regulation §1.409A-1(b)(9)(iii), such payments
shall be made in a lump sum prior to the short-term deferral period described in
Treasury regulation §1.409A-1(b)(4).

Such continued periodic base salary payments shall be made on the regularly
scheduled pay dates following the Executive’s Termination Date. Notwithstanding
the foregoing provisions of this paragraph 3 (A), this Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent. All references in this Agreement to the
Executive’s termination of employment shall mean his separation from service
within the meaning of Section 409A of the Code and Treasury regulations
promulgated thereunder. Payments provided herein are intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). Each
payment and benefit hereunder shall constitute a “separately identified” amount
within the meaning of Treasury regulation §1.409A-2(b)(2). Any payment that is
deferred compensation subject to Section 409A of the Code which is conditioned
upon Employee’s execution of a release and which is to be paid during a
designated period that begins in one taxable year and ends in a second taxable
year shall be paid in the second taxable year. In the event the terms of this
Agreement would subject the Executive to taxes or penalties under Section 409A
of the Code (“409A

 

-2-



--------------------------------------------------------------------------------

Penalties”), the Corporation and the Executive shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Corporation be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. If the Executive is a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended) on the
Termination Date and payments under this Agreement do not qualify for any of the
exceptions to Code Section 409A, then the first payment of continued Annual Base
Salary shall not be made until the first regularly scheduled pay date that is
six months after the Termination Date. Such pay shall consist of (a) an initial
payment equal to the sum of (1) the total periodic payments the Executive would
have been entitled to receive during the first six months following the
Termination Date, if the Executive were not a specified person, plus (2) the
first periodic payment due in the seventh month following the Termination Date,
and (b) subsequent to the initial payment, periodic payments based on his Annual
Base Salary, to the extent not paid with the initial payment.

Benefits provided under the terms of this Paragraph 3(A) shall consist of
subsidized COBRA continuation of medical and dental coverage. All other benefits
shall be terminated on the Termination Date. To retain eligibility for medical
and dental benefit coverage, the Executive must pay premiums equivalent to the
amounts required of active employee participants in these benefit plans. The
Corporation has determined that these additional health benefits are not
discriminatory as defined in Code Section 105(h).

For the avoidance of doubt, Executive shall not be entitled to any benefits
under the Corporation Severance Plan or any other severance benefits from the
Corporation not specified herein.

All payments to the Executive subsequent to a termination of the Executive by
the Corporation for reasons other than Cause or termination by the Executive for
Good Reason are subject to and conditioned on the Executive signing (and not
revoking) a Separation and Release Agreement in a form agreed between the
parties (the “Separation Agreement”) within sixty days of the Executive’s
termination of employment. Additionally, none of the payments to the Executive
subsequent to a termination of the Executive by the Corporation for reasons
other than Cause or termination by the Executive for Good Reason which are
provided for in this Agreement will be paid unless and until the Executive has
signed the Separation Agreement and the time period for the Executive to
consider and not revoke the Separation Agreement has passed.

 

-3-



--------------------------------------------------------------------------------

  (B) Termination By Corporation for Cause. If the Corporation terminates the
Executive’s employment for Cause, then except as agreed in writing between the
Executive and the Corporation, the Executive shall be entitled to receive only
compensation and benefits earned up to the Date of Termination. The Executive
shall not be entitled to receive any payments or benefits under this Agreement
or otherwise with respect to the period after the Executive’s Termination Date
and the Corporation shall have no obligation to make any additional payments or
provide any other benefits with respect to the period after the Executive’s
Termination Date.

 

  (C) Termination for Death or Disability. If the Executive’s termination is
caused by the Executive’s death or permanent disability (as that term is defined
under the Corporation’s Long Term Disability Plan), then the Executive (or in
the event of his death, his estate) shall be entitled to continued payments of
Annual Base Salary for the period commencing on the Termination Date and ending
on the earlier of (i) the last day of the calendar month in which his
Termination Date occurs; (ii) the date on which the Executive violates the
provisions of Paragraphs 4, 5 or 6 of this Agreement; (iii) the date of the
Executive’s death; or (iv) the date of the Executive’s permanent disability.

 

  (D) Termination for Voluntary Resignation or Other Reasons. If the Executive’s
termination occurs on account of his voluntary resignation or for any reason
other than those specified in Paragraphs (A), (B) or (C) above, then, except as
agreed in writing between the Executive and the Corporation, the Executive shall
not be entitled to receive any payments or benefits under this Agreement or
otherwise with respect to the period after the Executive’s Termination Date and
the Corporation shall have no obligation to make any additional payments or
provide any additional benefits with respect to the period after the Executive’s
Termination Date. The Executive’s termination of employment for Good Reason
shall not be treated as a voluntary resignation for purposes of this Agreement.

 

  (E) Definitions. For purposes of this Agreement:

(i) The term “Cause” shall mean: (a) the Executive’s conviction of or indictment
for any crime (whether or not involving the Corporation or its affiliates)
(i) constituting a felony or (ii) that has, or could reasonably be expected to
result in, an adverse impact on the performance of the Participant’s duties to
the Corporation, or otherwise has, or could reasonably be expected to result in,
an adverse impact on the business or reputation of the Corporation or its
affiliates, (b) conduct of the Executive, in connection with his employment or
service, that has resulted, or could reasonably be expected to result, in
material injury to the business or reputation of the Corporation or its
affiliates,

 

-4-



--------------------------------------------------------------------------------

(c) any material violation of the policies of the Corporation or its affiliates,
including but not limited to those relating to sexual harassment or the
disclosure or misuse of confidential information, or those set forth in the
manuals or statements of policy of the Corporation or its affiliates,
(d) willful neglect in the performance of the Executive’s duties for the
Corporation or willful or repeated failure or refusal to perform such duties, or
(e) the Executive’s violation of the provisions of Paragraphs 4, 5 or 6 hereof.

(ii) The term “Good Reason” shall mean: if, without the Executive’s prior
written agreement: (1) the Executive’s base salary is materially reduced;
(2) the Executive’s participation in the Corporation’s annual incentive plan is
discontinued; and/or (3) the Executive is assigned duties materially
inconsistent with his status or position.

In order to assert a termination for Good Reason, Executive must give the
written notice required in Paragraph 4 within thirty (30) days after an event
described in Paragraph 3 E (ii) occurs, and the Corporation will have thirty
(30) days to cure the issue addressed in the notice. The written notice must
include the date that the Executive’s termination will be effective (which date
may not be more than six months after the initial existence of the Good Reason
condition). This time requirement may only be amended or waived by written
agreement of the parties pursuant to Paragraph 23 of this Agreement.

Notwithstanding any other provision of this Agreement or the Letter Agreement,
upon the Executive’s termination for any reason, the Executive shall
automatically cease to be an employee of the Corporation and its affiliates as
of his Termination Date and, to the extent permitted by applicable law, any and
all monies that the Executive owes to the Corporation shall be repaid before any
post-termination payments are made to the Executive under this Agreement.

 

  4. Termination by Executive or Corporation with Notice. Subject to the payment
obligations and rights set forth in Paragraph 3 above, the Corporation and the
Executive agree that either party may terminate the Executive’s employment for
any or no reason. Each party is obligated to give the other thirty (30) days
written notice (the “Notice Period”) before terminating the Executive’s
employment relationship, except that no such notice shall be required in the
case of the death of the Executive or the Corporation’s termination of the
Executive’s employment for Cause or if the Corporation and the Executive
otherwise agree in writing.

During the Notice Period, the Executive shall (i) meet with the Board of
Directors or their designee to wind up any pending work and provide an orderly
transfer to other employees of the duties and responsibilities for which the
Executive has been responsible; (ii) work with the Corporation to identify key
Confidential Information (as defined in Paragraph 5 below) likely to be in the
Executive’s possession and provide it to the Corporation as instructed;
(iii) disclose and discuss the Executive’s future employment plans in light of
the Executive’s obligations under this Agreement and the Letter

 

-5-



--------------------------------------------------------------------------------

Agreement; (iv) deliver to the Corporation all property belonging to the
Corporation, including any duplicates, copies or abstracts thereof; and
(v) devote full time and attention to these obligations and the Executive’s
other responsibilities as directed by the Corporation. Notwithstanding the
foregoing, the Corporation may, in its sole discretion, terminate the duties of
the Executive at any time during the Notice Period providing that the
Corporation continues to pay the Executive any Base Salary that may be due to
the Executive for any portion of such thirty (30) days Notice Period remaining
after the Corporation terminates the duties of the Executive.

 

  5. Confidentiality and Ownership. The Executive acknowledges and agrees that
the Confidential Information (as defined in Paragraph 5(A) below) is the
property of the Corporation, its subsidiaries and affiliates. Accordingly, the
Executive agrees as follows:

 

  (A) Confidential Information. Except as may be required by applicable law or
the lawful order of a court or regulatory body, or except to the extent that the
Executive has express authorization in writing from the Corporation to do
otherwise, the Executive will keep secret and confidential, during the
Executive’s employment and at all times thereafter, all Confidential Information
and not disclose such Confidential Information, either directly or indirectly,
to any other person, firm or business entity, or to use it in any way. For
purposes of this Agreement, “Confidential Information” means all non-public
information, observations or data relating to the Corporation, its subsidiaries
or affiliates, its customers and/or vendors and suppliers, which the Executive
has learned or will learn during his employment with the Corporation, its
subsidiaries or affiliates, whether or not a trade secret within the meaning of
applicable law, including but not limited to: (i) new products and new product
development; (ii) marketing strategies and plans, market experience with
products, and market research; (iii) manufacturing processes, technologies and
production plans and methods; (iv) formulas, research in progress and
unpublished manuals or know how, devices, methods, techniques, processes and
inventions; (v) regulatory filings and communications; (vi) identity of and
relationship with licensees, licensors or suppliers; (vi) finances, financial
information, and financial management systems; (vii) technological and
engineering data; (viii) identities of and information concerning customers,
vendors and suppliers and prospective customers, vendors and suppliers;
(ix) development, expansion and business strategies, pricing strategies, plans
and techniques; (x) computer programs; (xi) research and development activities;
(xii) litigation and pending litigation; (xiii) personnel information; and
(xiv) any other information or documents which the Executive is told or
reasonably ought to know the Corporation, its subsidiaries or affiliates regard
as proprietary or confidential. The restrictions set forth in this Paragraph
5(A) shall remain in effect until 18 months after the Termination Date, provided
that these restrictions shall remain in effect indefinitely with respect to
trade secrets.

 

-6-



--------------------------------------------------------------------------------

  (B) Upon the Executive’s Termination Date or at the Corporation’s earlier
request, the Executive will promptly return to the Corporation any and all
records, documents, data, memoranda, reports, physical property, information,
computer disks, tapes or software or other materials, and all copies thereof,
relating to the business of the Corporation and its subsidiaries and affiliates
obtained by the Executive during his employment with the Corporation, its
subsidiaries or affiliates. The Executive further agrees to deliver to the
Corporation, at its request, any computer(s) in the Executive’s possession or
control, regardless of who owns the computer, on which is stored, in any way,
any Confidential Information for the purpose of ensuring that all Confidential
Information stored on the computer(s) has been delivered to the Corporation.

 

  (C) The Executive agrees that all inventions, innovations, discoveries,
improvements, developments, trade secrets, processes, procedures, methods,
designs, analyses, drawings, reports, and all similar or related information
which relates to the Corporation’s or any of its subsidiaries’ or affiliates’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made, in whole or in
part, by the Executive while employed by the Corporation or its subsidiaries or
affiliates (“Work Product”) belong to the Corporation or such subsidiary or
affiliate. The Executive shall promptly inform the Corporation of such Work
Product, and shall execute such assignments as may be necessary to transfer to
the Corporation or its affiliates the benefits of the Work Product. This
Paragraph applies to any Work Product which the Executive may do for or at the
request of the Corporation, whether alone or with others, whether conceived by
the Executive while at work, on the Executive’s non-work time or off the
premises of the Corporation, including such of the foregoing items conceived
during the course of employment which are developed or perfected after the
Executive’s Termination Date. The Executive shall assist the Corporation or its
nominee, to obtain patents, trademarks and service marks and the Executive
agrees to execute all documents and to take all other actions which are
necessary or appropriate to secure to the Corporation and its subsidiaries and
affiliates the benefits thereof. Such patents, trademarks and service marks
shall become the property of the Corporation and its affiliates. The Executive
shall deliver to the Corporation all sketches, drawings, models, figures, plans,
outlines, descriptions or other information with respect thereto.

 

-7-



--------------------------------------------------------------------------------

  (D) To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, the Executive shall immediately inform the
Corporation, and the Executive shall take such reasonable steps to prevent
disclosure of Confidential Information until the Corporation has been informed
of such requested disclosure. To the extent that the Executive obtains
information on behalf of the Corporation or any of its affiliates that may be
subject to attorney-client privilege as to the Corporation’s attorneys, the
Executive shall take reasonable steps to maintain the confidentiality of such
information and to preserve such privilege.

 

  (E) Nothing in the foregoing provisions of this Paragraph 5 shall be construed
so as to prevent the Executive from using, after the Executive’s termination of
employment with the Corporation, in connection with his employment for himself
or an employer other than the Corporation or any of its affiliates, knowledge
which was acquired by him during the course of his employment with the
Corporation and its affiliates, and which is generally known to persons of his
experience in other companies in the same industry.

 

  6. Noncompetition/Nonsolicitation. The Executive acknowledges that the
industry in which the Corporation is engaged is an international business which
is highly competitive and that the Executive is a key executive of the
Corporation. The Executive further acknowledges that as a result of his senior
position within the Corporation, he has acquired and will acquire extensive
Confidential Information and knowledge of the Corporation’s business and the
industry in which it operates and will develop relationships with and knowledge
of customers, employees, vendors and suppliers of the Corporation and its
subsidiaries and affiliates. Accordingly, the Executive agrees that during the
time the Executive is employed by the Corporation, its subsidiaries or
affiliates (the “Employment Period”) and for a period of 18 (eighteen) months
after the Termination Date (the “Restricted Period”):

 

  (A) The Executive will not directly or indirectly, own, operate, manage,
control, participate, consult with, advise, or have any financial interest
(whether for himself or for any other person and whether as proprietor,
principal, stockholder, partner, agent, director, officer, employee, consultant,
independent contractor or in any other capacity), in any Competitor of the
Corporation, or in any manner engage in the start-up of a business (including by
himself or in association with any person, firm, corporate or other business
organization through any other entity) in competition with the Corporation’s
business provided that this shall not prevent the Executive from ownership of 1%
or less of the outstanding stock of any corporation listed on the New York or
American Stock Exchange or included in the National Association of Securities
Dealers Automated Quotation System or ownership of securities in any entity
affiliated with the Corporation. “Competitor” refers to a person or entity,
including metals-related Internet marketplaces, engaged in the metal service
center processing and/or distribution business.

 

-8-



--------------------------------------------------------------------------------

  (B) The Executive will not directly or indirectly contact, call upon, solicit
business from, or sell any products sold or distributed by the Corporation to
any customer or prospective customer of the Corporation with whom employees of
the Corporation had contact during the Employment Period.

 

  (C) The Executive will not directly or indirectly either alone or in
cooperation with others, encourage any employees of the Corporation to seek or
accept an employment or business relationship with a person or entity other than
the Corporation, or in any way interfere with the relationship of the
Corporation and any subsidiary or affiliate and any employee thereof, including
without limitation, to hire, solicit for hire, or discuss or encourage the
employment of, any of the employees of the Corporation who were employed by the
Corporation during the Employment Period; provided however, this shall not apply
to an employee whose employment was terminated by the Corporation before the
Termination Date, if such termination was not caused by any direct or indirect
involvement of the Executive or a subsequent employer of the Executive.

 

  (D) The Executive will not directly or indirectly either alone or in
cooperation with others, encourage any supplier, distributor, franchisee,
licensee, or other business relation of the Corporation, any subsidiary or
affiliate of the Corporation to cease or curtail doing business with the
Corporation, any subsidiary or affiliate of the Corporation, or in any way
interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee or business relation and the Corporation or
subsidiary or affiliate.

If any restriction set forth in this Agreement is determined by a court of
competent jurisdiction to be unreasonable or unenforceable with respect to
scope, time, geographical, customer or other coverage under circumstances then
existing, the parties agree that (a) the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law, so as to provide the maximum legally enforceable protection of
the Corporation’s interests as described in this Agreement, without negating or
impairing any other restrictions or agreements set forth herein, and (b) the
Benefit Period shall be reduced so as not to exceed any revised Restricted
Period.

 

  7.

No Conflict. The Executive represents that the Executive is not a party to any
agreement with any third party containing a non-competition provision,
non-solicitation

 

-9-



--------------------------------------------------------------------------------

  provision, confidentiality provision or any other restriction that would
prohibit or restrict the Executive’s employment with the Corporation or any part
of the services which the Executive provides to the Corporation or its clients.
Moreover, the Executive represents that the Executive is not limited by any
court order or other legal obligation from performing any assigned duties for
the Corporation and that the Executive has no rights which may conflict with the
interests of the Corporation or with the Executive’s obligations hereunder. The
Executive represents that the Executive does not possess any documents or
material containing confidential information from any prior employer and, to the
extent the Executive knows or possesses any such confidential information, the
Executive agrees not to disclose it to the Corporation. Finally, the Executive
states that he has disclosed to the Corporation all prior confidentiality,
non-solicitation and non-compete agreements which he has entered into with his
prior employers.

 

  8. Change of Title, Duties. The Executive agrees that if, at any time, the
Executive’s title or duties is changed by the Corporation, the Executive
nevertheless will continue to be bound in all particulars to the terms and
conditions of this Agreement.

 

  9. Validity. If any one or more of the provisions contained in the Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be constructed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

  10. Reasonableness of Restrictions/Injunctive Relief.

 

  (A) The Executive acknowledges that his rights to compete and disclose
Confidential Information and trade secrets are limited hereby only to the extent
necessary to protect the Corporation against unfair competition and that, in the
event the Executive’s employment with the Corporation terminates for any reason,
the Executive will be able to earn a livelihood without violating the foregoing
restrictions. The Executive acknowledges that the restrictions cited herein are
reasonable and necessary for the protection of the Corporation’s legitimate
business interests.

 

  (B)

The Executive acknowledges that the services to be rendered by the Executive as
the President and Chief Executive Officer of Ryerson Holding Corporation are of
a special, unique and extraordinary character and, in connection with such
services, the Executive will, by virtue of his senior position with the
Corporation, have access to confidential information vital to the Corporation’s
business. The Executive consents and agrees that if the Executive violates any
of the provisions of this

 

-10-



--------------------------------------------------------------------------------

  Agreement, the Corporation would sustain irreparable harm and, therefore, in
addition to any other remedies which the Corporation may have under this
Agreement or otherwise, the Corporation shall be entitled to an injunction from
any court of competent jurisdiction restraining the Executive from committing or
continuing any such violation of this Agreement, including, without limitation,
restraining the Executive from disclosing, using for any purpose, selling,
transferring or otherwise disposing of, in whole or in part, any trade secrets,
Confidential Information, proprietary information, client or customer lists or
other information pertaining to the financial condition, business, manner of
operation, affairs, plans or prospects of the Corporation. The Executive
acknowledges that damages at law would not be an adequate remedy for violation
of this Agreement, and the Executive therefore agrees that the provisions may be
specifically enforced against the Executive in any court of competent
jurisdiction. Nothing contained herein shall be construed as prohibiting the
Corporation from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.

 

  (C) The parties agree that money damages would be inadequate for any breaches
of Paragraphs 4, 5 and 6 of this Agreement. Therefore, in the event of a breach
or threatened breach of Paragraphs 4, 5 or 6, the Corporation, or its successors
or assigns may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief, to enforce, or prevent any violation of, the
provisions hereof (without posting a bond or other security).

 

  (D) The Executive agrees that: (i) the covenants set forth in Paragraph 6 are
reasonable, (ii) the Corporation would not have entered into this Agreement but
for the covenants of the Executive contained in Paragraph 6, and (iii) the
covenants contained in Paragraph 6 have been made in order to induce the
Corporation to enter into this Agreement.

 

  11. Successors and Assigns. This Agreement shall be binding on, and inure to
the benefit of, the Corporation and its successors and assigns and any person
acquiring, whether by merger, reorganization, consolidation, or by purchase of
all or substantially all of the assets of the Corporation. The Executive agrees
that the Corporation may assign its rights and obligations under this Agreement.
This Agreement shall be binding upon the Executive, without regard to the
duration of his employment by the Corporation or reasons for the cessation of
such employment, and inure to the benefit of his administrators, executors, and
heirs, although the obligations of the Executive are personal and may be
performed only by the Executive. The interests of the Executive under this
Agreement may not be voluntarily assigned, alienated or encumbered by the
Executive or his successors in interest, and any attempt to do so shall be void
and of no effect.

 

-11-



--------------------------------------------------------------------------------

  12. Notification. The Executive shall notify all future employers of the
existence of Paragraphs 4, 5, 6, 9, 10, 17 and 18 of this Agreement and the
terms thereof. The Executive will also provide the Corporation with information
the Corporation may from time to time request to determine the Executive’s
compliance with the terms of this Agreement. The Executive hereby authorizes the
Corporation to contact the Executive’s future employers and other parties with
whom the Executive has engaged or may engage in any business relationship to
determine the Executive’s compliance with this Agreement and to communicate the
contents of this Agreement to such employers and parties.

 

  13. Cooperation in Certain Matters. The Executive agrees that, during the
Employment Period and after the Termination Date, the Executive will cooperate
with the Corporation in any current or future or potential legal, business, or
other matters in any reasonable manner as the Corporation may request, including
but not limited to meeting with and fully answering the questions of the
Corporation or its representatives or agents, and in any legal matter testifying
and preparing to testify at any deposition or trial. The Corporation agrees to
compensate the Executive for any reasonable expenses incurred as a result of
such cooperation.

 

  14. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

  15. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
specifically provided in Paragraph 3(A) hereof, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
or benefits earned by the Executive as the result of employment by another
employer.

 

  16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  17. Governing Law. In the event of any dispute arising under this Agreement,
it is agreed that the law of the State of Illinois shall govern the
interpretation, validity, and effect of this Agreement without regard to the
place of performance or execution thereof.

 

  18.

Enforcement. The Corporation and the Executive hereby submit to the jurisdiction
and venue of any state or federal court located within Cook County, Illinois for
resolution of any and all claims, causes of action or disputes arising out of,
related to or concerning this

 

-12-



--------------------------------------------------------------------------------

  Agreement and agree that services by registered mail to the addresses set
forth below shall constitute sufficient service of process for any such action.
The parties further agree that venue for all disputes between them, including
those related to this Agreement, shall be with a state or federal court located
within Cook County, Illinois. If the Corporation is required to seek enforcement
of any of the provisions of this Agreement, the Corporation will be entitled to
recover from the Executive its reasonable attorneys’ fees plus costs and
expenses as to any issues on which it prevails.

 

  19. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received when delivered in person or sent by
facsimile transmission, on the first business day after it is sent by air
express courier service or on the third business day following deposit in the
United States registered or certified mail, return receipt requested, postage
prepaid and addressed, in the case of the Corporation to the following address:

Ryerson Holding Corporation

227 West Monroe Street, 27th Floor

Chicago, IL 60606

Attention: Chief Human Resources Officer

or to the Executive:

Edward J. Lehner

                                                         

                                                         

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that a notice of change of address shall be
effective only upon actual receipt.

 

  20. Waiver of Breach. The waiver by either the Corporation or the Executive of
a breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Corporation or the Executive.
Continuation of payments hereunder by the Corporation following a breach by the
Executive of any provision of this Agreement shall not preclude the Corporation
from thereafter terminating said payments based upon the same violation.

 

-13-



--------------------------------------------------------------------------------

  21. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Corporation.

 

  22. Acknowledgment by Executive. The Executive represents to the Corporation
that he is knowledgeable and sophisticated as to business matters, including the
subject matter of this Agreement, that he has read this Agreement and that he
understands its terms. The Executive acknowledges that, before assenting to the
terms of this Agreement, the Executive has been given a reasonable time to
review it, to consult with counsel of choice, and to negotiate at arm’s-length
with the Corporation as to the contents.

 

  23. Other Agreements and Modification. This Agreement may be amended or
cancelled only by written mutual Agreement executed by the parties. This
Agreement, in conjunction with the Letter Agreement, constitutes the sole and
complete Agreement between the Corporation and the Executive and supersedes all
other agreements, both oral and written, between the Corporation and the
Executive with respect to the matters contained herein. The parties acknowledge
that other than what is contained in this Agreement, no verbal or other
statements, inducements, or representations have been made to or relied upon by
the Executive. The parties each represent to the other that they have read and
understand this Agreement.

 

  24 Ambiguities. This Agreement has been negotiated at arms-length between
persons knowledgeable in the matters dealt with herein. Accordingly, the parties
agree that neither the Corporation nor the Executive is the drafting party and
that any rule of law or any other statutes, legal decisions or common law
principles of similar effect that require interpretation of any ambiguities in
this Agreement against the party that has drafted it is of no application and is
hereby expressly waived. The provisions of this Agreement shall be interpreted
in a reasonable manner to give effect to the intentions of the parties hereto.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Corporation
has caused these presents to be executed in its name and on its behalf, as of
the date above first written.

 

RYERSON HOLDING CORPORATION Dated:

June 1, 2015

/s/ Roger W. Lindsay

Roger W. Lindsay Chief Human Resources Officer Dated:

June 1, 2015

/s/ Edward J. Lehner

Edward J. Lehner

 

-15-